Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 30 July 1782
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                  
                     Sir
                     Head Quarters 30th July 1782
                  
                  I have a few Days ago received your letter of the 3d of last Month—inclosing Copy of your Letter to the Secretary at War on the Subject of Capt. Sigourné’s Resignation.
                  I am much pleased to find that your Cavalry is so nearly compleated & that the men are so constant to their Engagement—I wish it was more in our power to compleat your Compliment of Horses—but I fear our finances will not admit it at present—The Secretary at War & the financier will do every Thing in their Power, consistent with other necessary & essential Demands for the general Service—In the Mean Time I am to acknowlege your Care & Attention to the Establishments of the Corps, without which, I am persuaded it would not be found in so respectable a condition—I am Sir.
                  
               